Title: New York Assembly. Remarks on an Act for Regulating Elections, [24 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 24, 1787]
A debate arose upon the clause, authorising the inspector or any other person to require the person offering himself to poll, to take an oath of abjuration of ecclesiastical as well as civil obedience.
Mr. Hamilton declared the constitution to be their creed and standard, and ought never to be departed from; but in the present instance it was proper first to examine and inquire how far it applied to the subject under the consideration that there were two different bodies in the state to which this has reference, these were the Roman Catholics already citizens, who were born amongst us and those coming from abroad. Between these two were great distinctions. The foreigner who comes among us and will become a citizen, who wishes a naturalization, may with propriety be asked these terms. It may be necessary he should abjure his former sovereign.
But is the natural subject, the man born amongst us, educated with us, possessing our habits, possessing our manners, with an equal ardent love of his native country, to be required to take the same oath of abjuration—what has he to abjure? he owes no fealty to any other power upon the earth; nor is it so likely his mind should be led astray by bigotry, or the influence of foreign powers, then why give him occasion to be dissatisfied with you, by bringing forward a test which will not add to his fidelity. Moreover the clause in the constitution confines this test to foreigners, and if I am not misinformed, it was not till after much debate and warm contention, that it got admittance, and then only by a small majority in the convention.
It was a question with him whether it was proper to propose this test in the case before them.
But he was decidedly against going so far as to extend it to ecclesiastical matters; why should we wound the tender consciences of any man? and why present oaths to those who are known to be good citizens? why alarm them? why set them upon enquiry which is useless and unnecessary: You give them reason to suppose that you expect too much of them; and they cannot but refuse compliance. The constitution does not require such a criterion to try the fidelity of any citizen: It is solely intended for aliens and foreigners coming from abroad, with manners and habits, different from our own; and what intentions are concealed.
Instead Mr. Chairman, of going so far; I would propose to stop at the word state; and strike out all that followed. Then it would read thus; I do swear, &c. that I renounce and abjure all allegiance and obedience to the King of Great Britain, &c, and to every foreign king, prince, power, potentate, and state. This will bind the person only in civil matters; and is all that we ought, or can require. A man will then not be alarmed in his interpretation; it will not set his mind to enquire if his religious tenets are affected; and much inconvenience would be avoided. Again sir, we should be cautious how we carry the principle of requiring and multiplying tests upon our fellow citizens, so far as to practise it to the exclusion and disfranchisement of any. And as a doubt must arise with every member, on the propriety of extending the use of this abjuration oath. It will be their best mode to decide for the amendment; as in all cases where there is a doubt, it is our duty to oppose the measure.
Mr. Hamilton mentioned again, that so far as the constitution went, it was a rule, and must be adopted; but he questioned the propriety of extending it.
